DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/466,915 filed September 3, 2019. Claims 13-25 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 15, 17, 19, & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Than (WIPO reference 2012/137037).
Regarding claim 13, Than discloses a photodetector/photovoltaic device comprising:
an active layer configured to generate charge carriers of a first type and of a second type by absorption of electromagnetic radiation (Claim 1);
a first electrode configured to collect the charge carriers of the first type (Claim 1); and
a second electrode configured to collect the charge carriers of the second type (Claim1),
the first electrode comprising can include a buffer layer configured to collect the charge carriers of the first type (Claims 9-11), the layer comprising:
self-assembled monolayers (Page 4, Lines 26-30 & Page 5, Lines 1-7), and 
nanowires comprising metal (Claim 8) and functionalized by the self-assembled monolayers of the layer, 
wherein the self-assembled monolayers of the layer are configured to functionalize the nanowires of the layer for collecting the charge carriers of the first type and to modify a work function of a material forming the nanowires (Page 25, Lines 1-8).

Regarding claim 15, Than further discloses:
The nanowires can be gold, silver, or copper (Claim 8).

Regarding claim 17, Than further discloses:
the second electrode comprises another layer configured to collect charge carriers of the second type (Claim 11), the another layer comprising:
self-assembled monolayers (Page 4, Lines 26-30 & Page 5, Lines 1-7, and nanowires comprising metal (Claim 8) and functionalized by the self-assembled monolayers of the another layer (Page 25, Lines 1-8).
Regarding claim 19, Than further discloses:
The nanowires can be gold, silver, or copper (Claim 8).

Regarding claim 25, Than discloses an electrode for a photodetector/photovoltaic device comprising:
A charge carrier collection layer configured to come into contact with an active layer of the photodetector, the charge carrier collection layer comprising nanowires functionalized by self-assembled monolayers (Claim 1 & Page 4, Lines 26-30 & Page 5, Lines 1-7),
wherein the self-assembled monolayers of the charge carrier collection layer are configured to functionalize the nanowires of the charge carrier collection layer and to modify a work function of a material forming the nanowires (Page 25, Lines 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Than (WIPO reference 2012/137037). 
Regarding claims 21-24, Than disclose all of the limitations of claim 13 (addressed above). Although Than does not disclose the manufacturing method of providing a solution comprising a solvent and configured to be deposited to form the layer for collecting the charge carriers of the first type; depositing the solution, and performing a heat treatment of the deposited solution to evaporate the solvent, it should be known that even though product-by process claims are limited and defined by the process, determination of patentability is based on the product itself and not on its method of production. If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964 (Fed. Cir. 1985) Since claim 21 depends from claim 13 which is a structure claim, the method limitations of claim 21 (such as providing a solution comprising a solvent and configured to be deposited to form the layer for collecting the charge carriers of the first type; depositing the solution, and performing a heat treatment of the deposited solution to evaporate the solvent) are not considered germane to the issue or patentability and have not been given any patentable weight. Likewise claims 22-24 are also not given patentable weight based on their dependency from claim 21.

Allowable Subject Matter
Claims 14, 16, 18, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is considered allowable because none of the prior art either alone or in combination discloses wherein the charge carriers of the first type are holes, and wherin the self-assembled monolayers of the layer comprise 1H,1H.2H2H- perfluorodecanethiol, or 7H-perfluorooctanethiol, or pentafluorobenzenethiol.
Claim 16 is considered allowable because none of the prior art either alone or in combination discloses the layer comprises PVDF-TrFe.
Claim 18 is considered allowable because none of the prior art either alone or in combination discloses wherein the charge carriers of the second type are electrons, and wherein the self-assembled monolayers of the another layer comprise 2- methylthiophenol or 4-methylthiophenal.
Claim 20 is considered allowable because none of the prior art either alone or in combination discloses wherein the charge carriers of the first type are electrons, and wherin the self-assembled monolayers of the layer comprise 2-methyithiophenel or 4-methylthiophenol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818